Citation Nr: 1035341	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for psychiatric disability.  

5.  Entitlement to special monthly pension based on the need of 
aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2006, a statement of the 
case was issued in May 2007, and a substantive appeal was 
received in May 2007.   

The Veteran also appealed the issue of entitlement to non-service 
connected pension.  The RO issued a May 2008 rating decision in 
which it granted the Veteran's claim.  This constitutes a full 
grant of the claim.  As such, the claim is not before the Board.  

The Board notes that in the Veteran's May 2007 substantive 
appeal, he requested a Travel Board hearing.  In August 2007, he 
would change his request to a videoconference hearing.  A hearing 
was scheduled for July 2010.  However, the Veteran failed to 
report for the hearing or provide good cause for his failure to 
report.   

The issues of entitlement to service connection for right and 
left shoulder disabilities, and for a low back disability, and 
the issue of entitlement to special monthly pension are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not suffer from a current acquired psychiatric 
disability which is causally related to his active duty service.   


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may a 
psychosis be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated July 2005. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a psychiatric 
examination in March 2008, obtained a medical opinion as to the 
etiology and severity of the disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

      The term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the American Psychiatric 
Association (DSM-IV-TR):

      (a) Brief Psychotic Disorder;
      (b) Delusional Disorder;
      (c) Psychotic Disorder Due to General Medical 
Condition;
      (d) Psychotic Disorder Not Otherwise Specified;
      (e) Schizoaffective Disorder;
      (f) Schizophrenia;
      (g) Schizophreniform Disorder;
      (h) Shared Psychotic Disorder; and
      (i) Substance-Induced Psychotic Disorder.

38 C.F.R. § 3.384.

Compensation is not payable if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or drugs.  
38 U.C.S.A. § 1110. 

With respect to disabilities due to drug and alcohol abuse, VA 
regulations provide that an injury incurred during active 
military service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits are 
claimed.  Alcohol abuse is the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. 38 C.F.R. § 3.301.

The service treatment records reflect that in September 1969, the 
Veteran sought treatment after being instructed to see a 
psychiatrist.  The examiner noted an odor on the Veteran's breath 
that seemed to be alcohol.  The Veteran stated that he has been 
accused of doing things that he has not done.  He also stated 
that he felt mixed up.  He was examined the next day and found to 
be physically and mentally fit for return to duty.  In June 1970, 
the Veteran complained of "sluggishness" and he wanted 
vitamins.  The treatment note stated that the Veteran was in 
correctional custody; and that he was nervous.  The examiner's 
impression was that the Veteran had situational anxiety.  He 
underwent a separation examination in June 1970.  The examination 
was normal and the report states that there is "no evidence of 
mental illness.  Patient is able to distinguish right from wrong, 
adhere to the right and to testify in his own behalf during board 
proceedings."  

Post service treatment records consist of VA outpatient treatment 
records that reflect substance abuse and addiction.  

The Veteran underwent a VA examination in March 2008.  The 
examiner reviewed the Veteran's electronic medical records in 
conjunction with the examination.  He noted that the Veteran has 
a long history of substance abuse, and that it has been the main 
focus of the Veteran's treatment.  He noted that the Veteran has 
been separated from his 2nd wife for two years.  He was in the 
drug rehabilitation program since February 2008 and was set up 
for admission to the Veteran's Domiciliary.  He was considered 
homeless and unemployed at the time of the examination.  

The examiner noted that the Veteran first sought treatment in 
July 2005, at which time he was requesting participation in the 
Methadone program for heroin dependence.  He has been using drugs 
for over 30 years (since he was 15), and started using on a daily 
basis in 1968.  In July 2005, he was diagnosed with cocaine and 
opioid dependence.  Substance abuse diagnoses have been the main 
focus of the Veteran's treatment over the years.  

When questioned by the examiner about his mental and emotional 
problems, the Veteran actually denied any significant anxiety.  
He stated that he got depressed about losing a pastorship offer; 
and he felt like he was done wrong.  He used that as an excuse to 
relapse.  He now states that he has hit rock bottom.  He is 
homeless; has lost his family; and he has had a number of 
financial problems.  He indicated that his back pain further 
aggravates his problems.  He did not report any other mental or 
emotional problems until specifically asked about them later in 
the examination.  

The Veteran reported that he was born and raised in a very rough 
area where there was a lot of violence and drugs.  He feared for 
his life and he saw a lot of death, blood, gore, and murder in 
his neighborhood.  He stated that his brother was killed there.  
He reported that he [the Veteran] was shot twice in the back and 
legs as a kid; and that he was shot at other times but not hit.  
He denied any mental illness in his family; but stated that the 
family had a history of drugs and alcohol.  

The Veteran reported that he was a non-combatant in Vietnam.  He 
was vague about the experience but indicated that it paled in 
comparison to the violence he saw as a child in his neighborhood.  
He stated that he was disciplined in the military but he could 
not remember the reason.  He thinks it was probably for failing 
to obey orders.  

Since service, the Veteran has had difficulty keeping jobs as a 
result of his drug abuse and the ensuing unstable behavior and 
moods.  He also stated that drugs ruined his marriage.  He was 
separated and thinks that he and his wife will probably divorce.  
He reported being in contact with his children and trying to make 
amends.  He denied having any real friends and he feels he has 
been done wrong by everyone.  

When asked about specific symptoms, the Veteran indicated that he 
had "dope dreams," anger, and irritability with some physical 
aggression on and off throughout his life.  He stated that he 
learned to intimidate people and strike first because he grew up 
in a rough neighborhood.  He endorsed depression with crying 
spells, anhedonia, reduced appetite, feelings of guilt and 
worthlessness, and sleep disturbance.  The examiner noted that 
"again, this directly relates to substance dependence."   The 
Veteran reported some auditory hallucinations (hearing his name 
called in inaudible voices) and signs of paranoia.  The examiner 
opined that the Veteran's "primary problem behaviors have to do 
with his aggression, disregard for social norms, disregard for 
others welfare and substance Depo Medrol."  

The examiner found that the Veteran's substance abuse began in 
his teenage years and has had a profound impact on his social and 
occupational functioning.  He also showed signs of an antisocial 
personality disorder with narcissistic and paranoid traits.  The 
examiner noted that this has been a lifelong illness.  

The examiner diagnosed the Veteran with polysubstance dependence; 
substance induced mood disorder with some psychotic features; and 
antisocial personality disorder with narcissistic and paranoid 
traits.  The Veteran stated that he has been sober since he has 
been in a locked facility; but the examiner noted that he is at a 
high risk for relapse.  The examiner then stated that "I did not 
see strong evidence for any service-connected mental disorder, 
and the Veteran's social and occupational difficulties at this 
time relate to his personality disorder and substance 
dependence."

The Board finds that although the Veteran was assessed with 
situational anxiety while in service, he underwent a normal 
separation examination.  The preponderance of the evidence 
(including the lone competent medical opinion) reflects that the 
Veteran does not suffer from a mental illness incurred in service 
or causally related to service.  Instead, the evidence reflects 
that the Veteran suffers from substance abuse and a personality 
disorder.  A personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Moreover, it is 
clear that the Veteran's polysubstance dependence and mood 
disorder are related to drug abuse.  As discussed earlier, 
service connection is precluded for disability that is the result 
of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 1110,

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for situational anxiety must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not warranted.  To this extent, the appeal is 
denied.  


REMAND

The service treatment records reflect that the Veteran sought 
treatment for pain in his shoulders and in his back while he was 
in service.  An April 2006 correspondence from Dr. N.S.H. 
reflects that his office has been treating the Veteran for low 
back and bilateral shoulder pain since April 2005.  The Board 
noted that the claims file does not contain any treatment reports 
from Dr. N.S.H.; nor does it appear that such records were ever 
requested.  

The RO should request any and all relevant records from Dr. 
N.S.H. and incorporate them with the claims file.

The RO should also re-schedule the Veteran for a VA orthopedic 
examination for the purpose of determining the etiology of any 
shoulder and/or low back disability.  

The Board recognizes that the Veteran failed to report for an 
examination in April 2006.  However, he reported for examinations 
in March 2008.  The Board feels that since the claims need to be 
remanded for records anyway, the Veteran should be given another 
opportunity to report for this examination.

The Veteran should note however that pursuant to 38 C.F.R. § 
3.326(a), individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  

It also appears that the issue of entitlement to special monthly 
pension on the basis of aid and attendance or housebound status 
was initially on appeal.  However, although service connection 
for pension was granted, the record does not show any further RO 
action in connection with the special monthly pension issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request any and all 
relevant treatment records from Dr. N.S.H. 
and incorporate said records into the 
claims file.  If the records cannot be 
located, the RO should document its efforts 
in attempting to obtain them.  

2.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology of any shoulder or 
low back disability.  The claims file must 
be made available to the examiner for 
review in connection with the examination.  
Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not (a 
50 percent or more likelihood) that any 
shoulder or low back disability began 
during or is causally linked to any 
incident of service.  

The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the in-service 
findings.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a low back disability or a 
shoulder disability.  The RO should 
undertake any necessary development of the 
special monthly pension issue.

 The Veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case (to 
include the special monthly pension issue) 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.           
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


